                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

  EDNA ALLEN, et al.,                   )
         Plaintiffs,                    )
  v.                                    )    No.:   3:18-CV-259-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
         Defendants.                    )
                                        )
  LARRY ATKINS, et al.,                 )
         Plaintiffs,                    )
  v.                                    )    No.:   3:18-CV-261-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
         Defendants.                    )
                                        )
  LINDA BAUER, et al.,                  )
         Plaintiffs,                    )
  v.                                    )    No.:   3:18-CV-262-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
         Defendants.                    )
                                        )
  JEFFREY FRAY, et al.,                 )
          Plaintiffs,                   )
  v.                                    )    No.:   3:18-CV-263-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
          Defendants.                   )
                                        )
  DENNIS MILES, et al.,                 )
         Plaintiffs,                    )
  v.                                    )    No.:   3:18-CV-267-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
         Defendants.                    )
                                        )
  LINUS SCHNARR, et al.,                )
          Plaintiffs,                   )
  v.                                    )    No.:   3:18-CV-268-TAV-DCP
  WYNDHAM VACATION                      )
  RESORTS, INC., et al.,                )
          Defendants.                   )




Case 3:18-cv-00259-TAV-DCP Document 71 Filed 04/30/20 Page 1 of 4 PageID #: 1669
  HARVEY THOMAS, et al.,               )
         Plaintiffs,                   )
  v.                                   )     No.:   3:18-CV-269-TAV-DCP
  WYNDHAM VACATION                     )
  RESORTS, INC., et al.,               )
         Defendants.                   )
                                       )
  WILLIAM WILSON, et al.,              )
           Plaintiffs,                 )
  v.                                   )     No.:   3:18-CV-271-TAV-DCP
  WYNDHAM VACATION                     )
  RESORTS, INC., et al.,               )
           Defendants.                 )
                                       )
  WILLIAM MCKNELLY, et al.,            )
           Plaintiffs,                 )
  v.                                   )     No.:   3:19-CV-103-TAV-DCP
  WYNDHAM DESTINATIONS, INC., et al., )
           Defendants.                 )
                                       )
  AARON HOWARD,                        )
           Plaintiff,                  )
  v.                                   )     No.:   3:19-CV-199-TAV-DCP
  WYNDHAM DESTINATIONS, INC., et al., )
        Defendants.                    )
                                       )
  JOANNE VAUGHN,                       )
           Plaintiff,                  )
  v.                                   )     No.:   3:19-CV-230-TAV-DCP
  WYNDHAM VACATION                     )
  RESORTS, INC., et al.,               )
           Defendants.                 )
                                       )
  JOHN KRAMER,                         )
           Plaintiff,                  )
  v.                                   )     No.:   3:19-CV-280-TAV-DCP
  WYNDHAM DESTINATIONS, INC., et al., )
           Defendants.                 )
                                       )
  JAY C. JERNIGAN, et al.,             )
           Plaintiffs,                 )
  v.                                   )     No.:   3:19-CV-385-TAV-DCP
  WYNDHAM WORLDWIDE                    )
  OPERATIONS, INC., et al.,            )
           Defendants.                 )
                                      2


Case 3:18-cv-00259-TAV-DCP Document 71 Filed 04/30/20 Page 2 of 4 PageID #: 1670
  HARRY HIX, et al.,                             )
         Plaintiffs,                             )
  v.                                             )       No.:   3:19-CV-490-TAV-DCP
  WYNDHAM VACATION                               )
  RESORTS, INC., et al.,                         )
         Defendants.                             )
                                                 )
  ROBERT A. SIMMONS, JR., et al.,                )
         Plaintiffs,                             )
  v.                                             )       No.:   3:20-CV-29-TAV-DCP
  WYNDHAM VACATION                               )
  RESORTS, INC.,                                 )
         Defendant.                              )


                                            ORDER

         These civil cases are before the Court on periodic review. Upon careful review of the

  records in these cases, the Court is of the opinion that mediation will facilitate possible

  resolution of these disputes. Accordingly, pursuant to Local Rule 16.4, the Court hereby

  ORDERS the parties in these cases to mediate in good faith within ninety (90) days. See

  E.D.TN. LR 16.4(a) (“With or without the agreement of the parties in any civil action, except

  those exempted pursuant to Local Rule 16.3, the Court may refer all or part of the underlying

  dispute to mediation pursuant to this Local Rule.”).

         These actions shall be STAYED until August 1, 2020, so the parties may engage

  in mediation. Within seven (7) days following the conclusion of mediation, the mediator shall

  FILE a report with the Court stating the outcome of the mediation, as contemplated by Local

  Rule 16.4(m).

         The Court further DIRECTS that on or before August 1, 2020, the parties SHALL

  file joint status reports to apprise the Court of whether their resolution efforts were



                                                3


Case 3:18-cv-00259-TAV-DCP Document 71 Filed 04/30/20 Page 3 of 4 PageID #: 1671
  successful, whether they require additional time to negotiate, or whether the parties wish

  to proceed to trial.

         IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              4


Case 3:18-cv-00259-TAV-DCP Document 71 Filed 04/30/20 Page 4 of 4 PageID #: 1672
